Exhibit 10.137

20850497.7
10-30-15


SIXTH MODIFICATION AGREEMENT


THIS SIXTH MODIFICATION AGREEMENT (this “Agreement”) dated as of October 30,
2015 (the “Agreement Date”), is entered into by and among LITTLE ROCK HC&R
PROPERTY HOLDINGS, LLC, a Georgia limited liability company (the “Borrower”),
ADCARE HEALTH SYSTEMS, INC., a Georgia corporation (“AdCare”), LITTLE ROCK HC&R
NURSING, LLC, a Georgia limited liability company (the “Operator”) (AdCare and
the Operator being sometimes referred to herein collectively as the
“Guarantors”) (the Borrower and the Guarantors being sometimes referred to
herein collectively as the “Borrower/Guarantor Parties”), and THE PRIVATEBANK
AND TRUST COMPANY, an Illinois banking corporation (“Lender”).
RECITALS


A.    The Borrower/Guarantor Parties and Lender heretofore entered into the
following documents:
(i)    Loan Agreement dated as of March 30, 2012 (the “Loan Agreement”), by and
among the Borrower, Northridge HC&R Property Holdings, LLC, a Georgia limited
liability company (“Northridge”), Woodland Hills HC Property Holdings, LLC, a
Georgia limited liability company (“Woodland”) and the Lender. Northridge and
Woodland were released from their respective obligations under the Loan
Agreement and the other Documents pursuant to the “Second Modification” (as
defined below).
(ii)    Promissory Note A dated March 30, 2012 (the “Note”), from the Borrower
to the Lender in the principal amount of $13,664,956, which, along with Note B
and Note C described below, replaced the Promissory Note dated March 30, 2012
(the “Original Note”), from the Borrower, Northridge and Woodland to the Lender
in the principal amount of $21,800,000.
(iii)    Promissory Note B dated March 30, 2012 (“Note B”), from Northridge to
the Lender in the principal amount of $4,507,038, which, along with the Note and
Note C described below, replaced the Original Note, and which Note B was repaid
in full pursuant to the Second Modification.
(iv)    Promissory Note C dated March 30, 2012 (“Note C”), from Woodlands to the
Lender in the principal amount of $3,628,006, which, along with the Note and
Note B, replaced the Original Note, and which Note C was repaid in full pursuant
to the Second Modification.
(v)    Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated as of April 1, 2012 (the “Mortgage”), by the Borrower to and for
the benefit




--------------------------------------------------------------------------------




of the Lender, recorded in the Official Records of Larry Crane, Pulaski County
Circuit/County Clerk, on April 5, 2012, as Document No. 2012019925.
(vi)    Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated as of April 1, 2012 (“Mortgage 2”), by Northridge to and for the
benefit of the Lender, recorded in the Official Records of Larry Crane, Pulaski
County Circuit/County Clerk, on April 5, 2012, as Document No. 2012019978, and
which Mortgage 2 was released pursuant to the Second Modification.
(vii)    Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of April 1, 2012 (“Mortgage 3”), by Woodlands to and for
the benefit of the Lender, recorded in the Official Records of Larry Crane,
Pulaski County Circuit/County Clerk, on April 5, 2012, as Document No.
2012019971, and which Mortgage 3 was released pursuant to the Second
Modification.
(viii)    Absolute Assignment of Rents and Leases dated as of April 1, 2012 (the
“Assignment of Rents”), by the Borrower to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019926.
(ix)    Absolute Assignment of Rents and Leases dated as of April 1, 2012
(“Assignment of Rents 2”), by Northridge to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019979, and which Assignment of
Rents 2 was released pursuant to the Second Modification.
(x)    Absolute Assignment of Rents and Leases dated as of April 1, 2012
(“Assignment of Rents 3”), by Woodlands to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019972, and which Assignment of
Rents 3 was released pursuant to the Second Modification.
(xi)    Environmental Indemnity Agreement dated as of March 30, 2012 (the
“Indemnity Agreement”), by the Borrower, AdCare, Northridge, Woodlands, the
Guarantors, Northridge HC&R Nursing, LLC, a Georgia limited liability company
(the “Northridge Operator”), and Woodland Hills HC Nursing, LLC, a Georgia
limited liability company (the “Woodland Operator”), to and for the benefit of
the Lender, with the Northridge, Woodland, the Northridge Operator and the
Woodland Operator being released from their respective obligations under the
Indemnity Agreement pursuant to the Second Modification.
(xii)    Guaranty of Payment and Performance dated as of March 30, 2012 (the
“Guaranty”), by the Guarantors, the Northridge Operator and the Woodlands
Operator to and for the benefit of the Lender, with the Northridge Operator and
the Woodland Operator being released from their respective obligations under the
Guaranty pursuant to the Second Modification.

- 2 -

--------------------------------------------------------------------------------




B.    The Loan Agreement, the Note, the Mortgage, the Assignment of Rents, the
Indemnity Agreement and the Guaranty are referred to herein as the “Documents”.
C.    The Documents were previously modified and amended by the following
documents (the “Previous Modifications”): (i) the Modification Agreement dated
as of June 15, 2012, but effective as of March 30, 2012, by and among the
Borrower/Guarantor Parties, the Lender and other parties, recorded in the
Official Records of Larry Crane, Pulaski County Circuit/County Clerk, on June
22, 2012, as Document No. 2012038003; (ii) the Second Modification Agreement
dated as of December 28, 2012 (the “Second Modification”), by and among the
Borrower/Guarantor Parties and the Lender, a Memorandum of which Second
Modification Agreement was recorded in the Official Records of Larry Crane,
Pulaski County Circuit/County Clerk, on January 4, 2013, as Document No.
2013001265; (iii) the Third Modification Agreement dated as of June 26, 2013, by
and among the Borrower/Guarantor Parties and the Lender; (iv) the Fourth
Modification Agreement dated as of November 8, 2013 (the “Fourth Modification”),
by and among the Borrower/Guarantor Parties and the Lender, a Memorandum of
which Fourth Modification Agreement was recorded in the Official Records of
Larry Crane, Pulaski County Circuit/County Clerk, on November 12, 2013, as
Document No. 2013081444; and (v) the Fifth Modification Agreement dated as of
May 1, 2015 (the “Fifth Modification”), by and among the Borrower/Guarantor
Parties and the Lender, a Memorandum of which Fifth Modification Agreement was
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on May 11, 2015, as Document No. 2015027758.
D.    The Documents, as modified and amended by the Previous Modifications,
encumber the real estate described in Exhibit A attached hereto and the personal
property located thereon.
E.    The parties desire to make certain modifications and amendments to the
Documents, as modified and amended by the Previous Modifications, as more fully
provided for herein, all as modifications, amendments and continuations of, but
not as novations of, the Documents.
AGREEMENTS


In consideration of the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
Section 1.    Recitals Part of Agreement; Defined Terms; References to
Documents.
(a)    The foregoing Recitals are hereby incorporated into and made a part of
this Agreement.
(b)    The following capitalized terms shall have the following meanings in this
Agreement:
ARK 3 Owner or ARK 3 Owners: One or more of APH&R Property Holdings, LLC,
Northridge HC&R Property Holdings, LLC, and Woodland Hills HC Property Holdings,
LLC, each a Georgia limited liability company.

- 3 -

--------------------------------------------------------------------------------




ARK 3 Owner Loan Agreement: The Loan Agreement dated as of February 25, 2015, by
and among the ARK 3 Owners and the Lender, as heretofore and hereafter modified,
amended, restated, increased, renewed and extended.
ARK 3 Owner Loan Documents: The ARK 3 Owner Loan Agreement and the other Loan
Documents, as defined in said Loan Agreement, and all other documents at any
time evidencing or securing any indebtedness outstanding under any of the
foregoing, and all as heretofore and hereafter modified, amended, restated,
increased, renewed and extended.
Benton Owners: Benton Property Holdings, LLC, Park Heritage Property Holdings,
LLC, and Valley River Property Holdings, LLC, each a Georgia limited liability
company.
Benton Owner Loan Agreement: The Loan Agreement dated as of September 1, 2011,
by and among the Benton Owners and Lender, as heretofore and hereafter modified,
amended, restated, increased, renewed and extended.
Benton Owner Loan Documents: The Benton Owner Loan Agreement and the other Loan
Documents, as defined in said Loan Agreement, and all other documents at any
time evidencing or securing any indebtedness outstanding under any of the
foregoing, and all as heretofore and hereafter modified, amended, restated,
increased, renewed and extended.
(c)    All capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Loan Agreement.
(d)    Except as otherwise stated herein, all references in this Agreement to
any one or more of the Documents shall be deemed to include the previous
modifications and amendments to the Documents provided for in the Previous
Modifications, whether or not express reference is made to such previous
modifications and amendments.
Section 2.    Limited Waivers of Financial Covenant Compliance. The parties
hereby acknowledge and agree that (i) compliance with the requirements of
Section 7.16 (Minimum Combined EBITDAR of Operators) of the Loan Agreement as
modified and amended by the Previous Modifications prior to the Fifth
Modification (the “Minimum EBITDAR Covenant - Operators”) was not achieved for
the fiscal quarter ending March 31, 2015, and (ii) compliance with the
requirements of Section 7.16 (Minimum EBITDAR of New Operator) of the Loan
Agreement as modified and amended by the Fifth Modification (the “Minimum
EBITDAR Covenant - New Operator”) was not achieved for the fiscal quarter ending
June 30, 2015, and (iii) compliance with the requirements of Section 7.14
(Minimum Fixed Charge Ratio of Borrower) of the Loan Agreement as modified and
amended by the Fifth Modification (the “Minimum FCCR Covenant - Borrower”) was
not achieved for the fiscal quarter ending June 30, 2015. In addition, the
parties hereby acknowledge and agree that in consideration of the additional
cash collateral deposits described in Section 3 of this Agreement, the Lender
heretofore waived compliance with the Minimum EBITDAR Covenant - Operators for
the fiscal quarter ending March 31, 2015 (the

- 4 -

--------------------------------------------------------------------------------




“3/31/15 Waiver”). The Lender hereby waives compliance with the Minimum EBITDAR
Covenant - New Operator and the Minimum FCCR Covenant - Borrower, in each case
for the fiscal quarter ending June 30, 2015 (the “6/30/15 Waivers”). The Lender
does not waive compliance with the Minimum EBITDAR Covenant - New Operator or
the Minimum FCCR Covenant - Borrower for any fiscal quarter after the fiscal
quarter ending June 30, 2015.
Section 3.    AdCare Collateral Account; Changes in Debt Service Reserve Account
Provisions.
(a)    The Collateral Account established and maintained pursuant to Section 3.4
of the ARK 3 Owner Loan Agreement (the “Collateral Account”) is Account No.
3294816 at the Lender, which was established and is maintained in the name of
AdCare. It is a condition of this Agreement and the Loan that the Collateral
Account shall continue to be maintained in the name of AdCare. Pursuant to the
Modification Agreement of even date herewith by and among the ARK 3 Owners,
AdCare and the Lender (the “ARK 3 Modification”), AdCare pledges and assigns to
the Lender, and grants to the Lender a first lien on and a first priority
security interest in the Collateral Account, all cash and investments from time
to time on deposit in the Collateral Account, and all proceeds of all of the
foregoing. Pursuant to the ARK 3 Owner Loan Agreement and the Benton Owner Loan
Agreement, immediately prior to the execution and delivery of this Agreement,
the Cash Collateral Account is held as additional security for (i) the payment
and performance of all of the obligations of ARK 3 Owners under the ARK 3 Owner
Loan Agreement and the other ARK 3 Owner Loan Documents, and (ii) the payment
and performance of all of the obligations of the Benton Owners under the Benton
Owner Loan Agreement and the other Benton Owner Loan Documents.
(b)    In consideration of the 3/31/15 Waiver and the Lender’s limited waiver of
non-compliance with certain financial covenants in the ARK 3 Owner Loan
Agreement and the Benton Owner Loan Agreement for the fiscal quarter ended March
31, 2015, the ARK 3 Owners and the Benton Owners deposited an additional
$1,400,000 into the Collateral Account, and the Borrower deposited an additional
$1,200,000 into the Debt Service Reserve Account established by the Fourth
Modification, which is Account No. 3175210 at the Lender. The parties
acknowledge and agree that as of the Agreement Date, the amount on deposit in
the Collateral Account is $3,400,483, and the amount on deposit in the Debt
Service Reserve Account is $2,142,934. In addition, in consideration of the
3/31/15 Waiver, the Borrower/Guarantor Parties agreed to establish the Excess
Rent Account - Little Rock provided for in Section 4 of this Agreement.
(c)    The parties to the Documents, the ARK 3 Owner Loan Documents and the
Benton Owner Loan Documents have agreed that in consideration of the 6/30/15
Waivers and the Lender’s limited waiver of non-compliance with certain financial
covenants in the ARK 3 Owner Loan Agreement and the Benton Owner Loan Agreement
for the fiscal quarter ended June 30, 2015, the Documents, the ARK 3 Owner Loan
Documents and the Benton Owner Loan Documents shall be modified and amended,
pursuant to this Agreement, the ARK 3 Modification and the Second Modification
Agreement dated as of even date herewith by and among the Benton Owners, AdCare,
the Benton ADK Operators (as defined in the Benton Owner Loan Agreement) and the
Lender (the “Benton Second Modification”) --

- 5 -

--------------------------------------------------------------------------------




(i)    to provide that from and after October 30, 2015, the Debt Service Reserve
Account shall also be known as the “Additional Collateral Account”;
(ii)    to provide that both the Collateral Account and the Additional
Collateral Account shall be held as additional security for (A) the payment and
performance of all of the obligations of the Borrower under the Loan Agreement
and the other Documents, (B) the payment and performance of all of the
obligations of the ARK 3 Owners under the ARK 3 Owner Loan Agreement and the
other ARK 3 Owner Loan Documents, and (C) the payment and performance of all of
the obligations of the Benton Owners under the Benton Owner Loan Agreement and
the other Benton Owner Loan Documents; and
(ii)    to revise the release provisions related to the Collateral Account and
the Additional Collateral Account.
It is a condition of this Agreement and the Loan that the ARK 3 Modification and
the Benton Second Modification be executed and delivered to the Lender
simultaneously with the execution and delivery of this Agreement.
(d)    In order to provide for the modification and amendment of the Documents
as described in paragraph (c) of this Section and in connection with the
modification and amendment of the Documents as provided in Section 4 of this
Agreement --
(i)    Effective as of the Agreement Date, the following defined terms are
hereby added to Section 1.1 of the Loan Agreement, in alphabetical order with
the existing defined terms therein:
Additional Collateral Account: The Debt Service Reserve Account, which is
Account No. 3175210 at the Lender, established by Section 3.7 of this Agreement
and renamed the Additional Collateral Account pursuant to the Sixth Modification
Agreement dated as of October 30, 2015, by and among Borrower, AdCare, Operator
1 and Lender.
ARK 3 Operators: The Aria Operators (as defined in the ARK 3 Owner Loan
Agreement).
ARK 3 Owners: APH&R Property Holdings, LLC, Northridge HC&R Property Holdings,
LLC, and Woodland Hills HC Property Holdings, LLC, each a Georgia limited
liability company.
ARK 3 Owner Loan Agreement: The Loan Agreement dated as of February 25, 2015, by
and among the ARK 3 Owners and the Lender, as heretofore and hereafter modified,
amended, restated, increased, renewed and extended.
ARK 3 Owner Loan Documents: The ARK 3 Owner Loan Agreement and the other Loan
Documents, as defined in said Loan Agreement, and all other

- 6 -

--------------------------------------------------------------------------------




documents at any time evidencing or securing any indebtedness outstanding under
any of the foregoing, and all as heretofore and hereafter modified, amended,
restated, increased, renewed and extended.
Benton ADK Operators: Benton Nursing, LLC, Park Heritage Nursing, LLC, and
Valley River Nursing, LLC, each a Georgia limited liability company.
Benton Facility 3 Transition: The Facility 3 Transition (as defined in the
Benton Owner Loan Agreement).
Benton Operators: Highlands of Rogers Dixieland, LLC, a Delaware limited
liability company, and Valley River Nursing, LLC, a Georgia limited liability
company (or, after the Benton Facility 3 Transition, Highlands of Fort Smith,
LLC, a Delaware limited liability company).
Benton Owners: Benton Property Holdings, LLC, Park Heritage Property Holdings,
LLC, and Valley River Property Holdings, LLC, each a Georgia limited liability
company.
Benton Owner Loan Agreement: The Loan Agreement dated as of September 1, 2011,
by and among the Benton Owners and Lender, as heretofore and hereafter modified,
amended, restated, increased, renewed and extended.
Benton Owner Loan Documents: The Benton Owner Loan Agreement and the other Loan
Documents, as defined in said Loan Agreement, and all other documents at any
time evidencing or securing any indebtedness outstanding under any of the
foregoing, and all as heretofore and hereafter modified, amended, restated,
increased, renewed and extended.
Collateral Account: The account so designated that is provided for in Section
3.4 of the ARK 3 Owner Loan Agreement.
Excess Rent Account - Little Rock: The account so designated that is provided
for in Section 3.8 of this Agreement.
(ii)    Section 3.7 of the Loan Agreement is hereby modified and amended in its
entirety to read as follows effective as of the Agreement Date, with existing
Section 3.7 of the Loan Agreement, to remain in effect for periods prior to the
Agreement Date:
3.7    Additional Collateral Account; Collateral Account.
(a)    Borrower shall establish and maintain a cash collateral account in the
name of Borrower held by Lender to be known as the “Debt Service Reserve
Account,” and from and after October 30, 2015, also known as the “Additional
Collateral Account,” which shall be Account No. 3175210, a blocked, interest
bearing money market account at Lender. From and after October 30, 2015, the
amount of the Additional Collateral Account shall be $2,142,934, and Borrower
shall

- 7 -

--------------------------------------------------------------------------------




cause the sum of $2,142,934 to be on deposit in the Additional Collateral
Account as of October 30, 2015. Earnings on investments of amounts in the
Additional Collateral Account shall be added to the Additional Collateral
Account. The Additional Collateral Account shall be held as additional security
for (i) the payment and performance of all of the obligations of Borrower under
this Agreement and the other Loan Documents, (ii) the payment and performance of
all of the obligations of the ARK 3 Owners under the ARK 3 Owner Loan Agreement
and the other ARK 3 Owner Loan Documents, and (iii) the payment and performance
of all of the obligations of the Benton Owners under the Benton Owner Loan
Agreement and the other Benton Owner Loan Documents. Borrower hereby pledges and
assigns to Lender, and grants to Lender a first lien on and a first priority
security interest in, the Debt Service Reserve Account (also known as the
Additional Collateral Account), all cash and investments from time to time on
deposit in the Debt Service Reserve Account (also known as the Additional
Collateral Account), and all proceeds of all of the foregoing.
(b)    From and after October 30, 2015, the Collateral Account shall also be
held as additional security for (i) the payment and performance of all of the
obligations of Borrower under this Agreement and the other Loan Documents, (ii)
the payment and performance of all of the obligations of the ARK 3 Owners under
the ARK 3 Owner Loan Agreement and the other ARK 3 Owner Loan Documents, and
(iii) the payment and performance of all of the obligations of the Benton Owners
under the Benton Owner Loan Agreement and the other Benton Owner Loan Documents.
(c)    All amounts on deposit in the Additional Collateral Account and the
Collateral Account shall be released by Lender to Borrower, the ARK 3 Owners and
the Benton Owners at such time, and only at such time, as all of the principal
of and interest on the Loan, the “Loan” (as defined in the ARK 3 Owner Loan
Agreement) and the “Loan” (as defined in the Benton Owner Loan Agreement) have
been paid in full and all of the other obligations to Lender under this
Agreement and the other Loan Documents, the ARK 3 Owner Loan Agreement and the
other ARK 3 Owner Loan Documents, and the Benton Owner Loan Agreement and the
other Benton Owner Loan Documents have been fully paid and performed, subject to
earlier release as provided in paragraphs (d), (e) and (f) below.
(d)    Notwithstanding the provisions of paragraph (c) of this Section,
$1,500,000 of the total, aggregate amount on deposit in the Additional
Collateral Account and the Collateral Account shall be released by Lender to
Borrower, the ARK 3 Owners and the Benton Owners upon the written request of
Borrower to Lender if all of the following conditions are satisfied:
(i)    No Default or Event of Default has occurred and is continuing under this
Agreement or any of the other Loan Documents, the ARK 3 Owner Loan Agreement or
any of the other ARK 3 Owner Loan Documents, or the

- 8 -

--------------------------------------------------------------------------------




Benton Owner Loan Agreement or any of the other Benton Owner Loan Documents.
(ii)    For any two consecutive fiscal quarters ending on or after June 30,
2015, the EBITDAR/Management Fee Adjusted for the ARK 3 Operators is not less
than $495,000, as determined based on financial statements of the ARK 3
Operators which have been delivered to Lender as required by Section 7.4(a) of
the ARK 3 Owner Loan Agreement, and compliance certificates delivered to Lender
in accordance with Section 7.4(a) of the ARK 3 Owner Loan Agreement containing a
correct computation of such EBITDAR/Management Fee Adjusted for the ARK 3
Operators.
(iii)    For any two consecutive fiscal quarters ending on or after June 30,
2015, the EBITDAR/Management Fee Adjusted for the Benton Operators is not less
than $265,000, as determined based on financial statements of the Benton
Operators which have been delivered to Lender as required by Section 7.4(a) of
the Benton Owner Loan Agreement, and compliance certificates delivered to Lender
in accordance with Section 7.4(a) of the Benton Owner Loan Agreement containing
a correct computation of such EBITDAR/Management Fee Adjusted for the Benton
Operators.
(iv)    For each of two consecutive fiscal quarters ending on or after June 30,
2015, the EBITDAR/Management Fee Adjusted for New Operator shall be not less
than $450,000, determined based on financial statements of New Operator
delivered to Lender in accordance with Section 7.4(a) of the this Agreement, and
compliance certificates delivered to Lender in accordance with Section 7.4(a) of
this Agreement containing a correct computation of such EBITDAR/Management Fee
Adjusted for New Operator.
(e)    Notwithstanding the provisions of paragraph (c) of this Section,
$1,500,000 of the total, aggregate amount on deposit in the Additional
Collateral Account and the Collateral Account shall be released by Lender to
Borrower, the ARK 3 Owners and the Benton Owners upon the written request of
Borrower to Lender if all of the following conditions are satisfied:
(i)    No Default or Event of Default has occurred and is continuing under this
Agreement or any of the other Loan Documents, the ARK 3 Owner Loan Agreement or
any of the other ARK 3 Owner Loan Documents, or the Benton Owner Loan Agreement
or any of the other Benton Owner Loan Documents.
(ii)    For any two consecutive fiscal quarters ending after the fiscal quarters
for which the condition set forth in Section 3.4(d)(ii) above is satisfied, the
EBITDAR/Management Fee Adjusted for the ARK 3 Operators is not less than
$495,000, as determined based on financial statements of the

- 9 -

--------------------------------------------------------------------------------




ARK 3 Operators which have been delivered to Lender as required by Section
7.4(a) of the ARK 3 Owner Loan Agreement, and compliance certificates delivered
to Lender in accordance with Section 7.4(a) of the ARK 3 Owner Loan Agreement
containing a correct computation of such EBITDAR/Management Fee Adjusted for the
ARK 3 Operators.
(iii)    For any two consecutive fiscal quarters ending after the fiscal
quarters for which the condition set forth in Section 3.4(d)(iii) above is
satisfied, the EBITDAR/Management Fee Adjusted for the Benton Operators is not
less than $265,000, as determined based on financial statements of the Benton
Operators which have been delivered to Lender as required by Section 7.4(a) of
the Benton Owner Loan Agreement, and compliance certificates delivered to Lender
in accordance with Section 7.4(a) of the Benton Owner Loan Agreement containing
a correct computation of such EBITDAR/Management Fee Adjusted for the Benton
Operators.
(iv)    For any two consecutive fiscal quarters ending after the fiscal quarters
for which the condition set forth in Section 3.4(d)(iv) above is satisfied, the
EBITDAR/Management Fee Adjusted for New Operator shall be not less than
$450,000, determined based on financial statements of New Operator delivered to
Lender in accordance with Section 7.4(a) of the this Agreement, and compliance
certificates delivered to Lender in accordance with Section 7.4(a) of this
Agreement containing a correct computation of such EBITDAR/Management Fee
Adjusted for New Operator.
(f)    Notwithstanding the provisions of paragraph (c) of this Section, the
entire remainder of the total, aggregate amount on deposit in the Additional
Collateral Account and the Collateral Account shall be released by Lender to
Borrower, the ARK 3 Owners and the Benton Owners upon the written request of
Borrower to Lender if all of the following conditions are satisfied:
(i)    No Default or Event of Default has occurred and is continuing under this
Agreement or any of the other Loan Documents, the ARK 3 Owner Loan Agreement or
any of the other ARK 3 Owner Loan Documents, or the Benton Owner Loan Agreement
or any of the other Benton Owner Loan Documents.
(ii)    For any two consecutive fiscal quarters ending after the fiscal quarters
for which the condition set forth in Section 3.4(e)(ii) above is satisfied, the
EBITDAR/Management Fee Adjusted for the ARK 3 Operators is not less than
$495,000, as determined based on financial statements of the ARK 3 Operators
which have been delivered to Lender as required by Section 7.4(a) of the ARK 3
Owner Loan Agreement, and compliance certificates delivered to Lender in
accordance with Section 7.4(a) of the ARK 3 Owner Loan Agreement containing a
correct computation of such EBITDAR/Management Fee Adjusted for the ARK 3
Operators.

- 10 -

--------------------------------------------------------------------------------




(iii)    For any two consecutive fiscal quarters ending after the fiscal
quarters for which the condition set forth in Section 3.4(e)(iii) above is
satisfied, the EBITDAR/Management Fee Adjusted for the Benton Operators is not
less than $265,000, as determined based on financial statements of the Benton
Operators which have been delivered to Lender as required by Section 7.4(a) of
the Benton Owner Loan Agreement, and compliance certificates delivered to Lender
in accordance with Section 7.4(a) of the Benton Owner Loan Agreement containing
a correct computation of such EBITDAR/Management Fee Adjusted for the Benton
Operators.
(iv)    For any two consecutive fiscal quarters ending after the fiscal quarters
for which the condition set forth in Section 3.4(e)(iv) above is satisfied, the
EBITDAR/Management Fee Adjusted for New Operator shall be not less than
$450,000, determined based on financial statements of New Operator delivered to
Lender in accordance with Section 7.4(a) of the this Agreement, and compliance
certificates delivered to Lender in accordance with Section 7.4(a) of this
Agreement containing a correct computation of such EBITDAR/Management Fee
Adjusted for New Operator.
Section 4.    Excess Rent Account - Little Rock.
(a)    The following new Section 3.8 is hereby added to the Loan Agreement
effective as of the Agreement Date:
3.8    Excess Rent Account - Little Rock.
(a)    On or prior to October 30, 2015, Borrower shall cause to be established
and shall maintain at all times thereafter a collateral account held by Lender
in the name of Borrower (the “Excess Rent Account - Little Rock”), which shall
be Account No. 2421836, a blocked, interest bearing money market account at
Lender. Earnings on investments of amounts in the Excess Rent Account - Little
Rock shall be added to the Excess Rent Account - Little Rock. The Excess Rent
Account - Little Rock shall be held as additional security for the payment and
performance of all of the obligations of Borrower under the Loan Agreement and
the other Loan Documents, and Borrower hereby pledges and assigns to Lender, and
grants to Lender a first lien on and a first priority security interest in the
Excess Rent Account - Little Rock, all cash and investments from time to time on
deposit in the Excess Rent Account - Little Rock, and all proceeds of all of the
foregoing. For the avoidance of doubt, the Excess Rent Account - Little Roc
shall be held as additional security for the Loan only, as described above in
this paragraph, and not as additional security for the loans evidenced and
secured by the ARK 3 Owner Loan Documents and the Benton Owner Loan Documents.
(b)    Not later than November 10, 2015, Borrower shall deposit into the Excess
Rent Account - Little Rock an amount equal to the Excess Rent, if any, for the
month of September, 2015, as set forth in the covenant calculation certificate
required to be furnished to the Lender pursuant to Section 7.4(a)(ix) of this
Agreement. Within 10 days after the end

- 11 -

--------------------------------------------------------------------------------




of each calendar month commencing with the month of October, 2015, Borrower
shall deposit into the Excess Rent Account - Little Rock an amount equal to the
Excess Rent, if any, for such month, as set forth in the covenant calculation
certificate required to be furnished to the Lender pursuant to Section 7.4(a)(x)
of this Agreement. For purposes of this Agreement, the following terms shall
have the following respective meanings:
“Debt Service” means, for any calendar month, principal and interest paid on the
Loan during such month.
“Excess Rent” means, for any calendar month, Income for such month minus
Expenses and Debt Service for such quarter.
“Expenses” means, for any calendar month, the operating expenses of the Projects
paid by Borrower during such month, including but not limited to real estate
taxes, utilities, common area maintenance and insurance, but not including
depreciation, amortization, Debt Service, management fees, or any operating
expenses paid directly by Operator or New Operator; all as determined on a cash
basis in accordance with customary real estate accounting practices consistently
applied.
“Income” means, for any calendar month, all income of Borrower under the Lease
for such month, including rental payments by Operator and payments by Operator
as payment or reimbursement of operating expenses, but excluding payments of
security and other tenant deposits and prepaid rent; all as determined on a cash
basis in accordance with customary real estate accounting practices consistently
applied.
(c)    All amounts on deposit in the Excess Rent Account - Little Rock shall be
released by Lender to Borrower at such time, and only at such time, as all of
the principal of and interest on the Loan has been paid in full and all of the
other obligations to Lender under this Agreement and the other Loan Documents
have been fully paid and performed, subject to earlier release as provided in
paragraph (d) below.
(d)    Notwithstanding the provisions of paragraph (c) of this Section, the
entire amount on deposit in the Excess Rent Account - Little Rock shall be
released by Lender to Borrowers upon the written request of Borrower to Lender
if all of the following conditions are satisfied:
(i)    No Default or Event of Default has occurred and is continuing under this
Agreement or any of the other Loan Documents.
(ii)    For any two consecutive fiscal quarters ending on or after June 30,
2015, the EBITDAR/Management Fee Adjusted for New Operator shall be not less
than $450,000, determined based on financial statements of New Operator
delivered to Lender in accordance with Section 7.4(a) of the this Agreement, and
compliance certificates delivered to Lender in

- 12 -

--------------------------------------------------------------------------------




accordance with Section 7.4(a) of this Agreement containing a correct
computation of such EBITDAR/Management Fee Adjusted for New Operator.
Section 5.    Change in Furnishing Information Provisions. The following new
subparagraphs (x) and (xi) are hereby added to Section 7.4(a) of the Loan
Agreement effective as of the Agreement Date:
(x)    Without the necessity of any request by Lender, as soon as available and
in no event later than November 10, 2015, a duly completed covenant compliance
certificate dated the date of such certificate and certified as true and correct
by the appropriate officer of Borrower, containing a computation of Excess Rent
for the month of September, 2015, as required by Section 3.8 of this Agreement.
(xi)    Without the necessity of any request by Lender, as soon as available and
in no event later than 10 days after the end of each calendar month commencing
with the month of October, 2015, a duly completed covenant compliance
certificate dated the date of such certificate and certified as true and correct
by the appropriate officer of Borrower, containing a computation of Excess Rent
for such month, as required by Section 3.8 of this Agreement.
Section 6.    Change in Distribution Provisions. Section 7.11(c) of the Loan
Agreement is hereby modified and amended in its entirety to read as follows
effective as of the Agreement Date, with the existing Section 7.11(c) of the
Loan Agreement to continue to be effective for periods prior to the date of this
Agreement:
(c)    Borrower shall not at any time make any Distribution which is in
violation of any of the following provisions:
(i)    On and after October 30, 2015, Borrower shall not, directly or
indirectly, at any time make any Distribution until such time as the conditions
for the release of the entire remainder of the total, aggregate amount on
deposit in the Additional Collateral Account and the Collateral Account which
are provided for in Section 3.7(f) of this Agreement have been satisfied.
(ii)    If any Default or Event of Default shall occur and be continuing under
this Agreement or any of the other Loan Documents, Borrower shall not, directly
or indirectly, make any Distribution.
(iii)    Borrower shall not, directly or indirectly, at any time make any
Distribution that would cause its cash and cash equivalents remaining after such
Distribution to be less than an amount equal to the aggregate of (A) the total
amount of the security and other deposits received by Borrower from tenants of
its Project, (B) the total amount of accrued but unpaid real estate taxes on its
Project, based on the last full year tax bill or bills received

- 13 -

--------------------------------------------------------------------------------




by Borrower, minus any amount held in a real estate tax escrow by Lender, and
(C) a reasonable working capital reserve.
Section 7.    Lender Consent to Further Amendment of Sublease; Amendment to Loan
Agreement Relating to Further Amendment of Sublease.
(a)    The Lender hereby consents to the further amendment of the Sublease
pursuant to the Fourth Amendment to Sublease Agreement dated as of October 6,
2015, by and among the Borrower, the Operator and the New Operator.
(b)    In order to induce the Lender to grant the consent described in paragraph
(a) of this Section, the Borrower and the Guarantors are entering into the
agreements with the Lender which are provided for in this Agreement.
(c)    The defined term “Sublease” in Section 1.1 of the Loan Agreement is
hereby modified and amended in its entirety to read as follows effective as of
the Agreement Date, with the existing defined term “Sublease” to continue to be
effective for periods prior to the Agreement Date:
Sublease: The Sublease Agreement dated as of January 16, 2015, by and among
Borrower, Operator and New Operator, by which Operator subleased the Project to
New Operator effective as of May 1, 2015, as amended by Amendments dated as of
February 27, 2015, March 31, 2015, April 30, 2015 and October 6, 2015.
Section 8.    Condition to Agreements. It is a condition of this Agreement and
the Loan that within 30 days after the Agreement Date, the Borrower shall obtain
and deliver to the Lender a date down endorsement to the Title Insurance Policy
for the Project encumbered by the Mortgage, dated on or after the date of the
recording of the Memorandum of this Agreement, which endorsement shall show no
new encumbrances other than those approved by the Lender and shall otherwise be
in form and content acceptable to the Lender. The failure of this condition to
be satisfied shall be an Event of Default under the Documents.
Section 9.    Representations and Warranties. The term “Signing Entity” as used
in this Section means any entity (other than a Borrower/Guarantor Party itself)
that appears in the signature block of any Borrower/Guarantor Party in this
Agreement, any of the Documents or the Previous Modifications, if any. In order
to induce Lender to enter into this Agreement, the Borrower/Guarantor Parties
hereby represent and warrant to Lender as follows as of the date of this
Agreement and if different, as of the date of the execution and delivery of this
Agreement:
(a)    Borrower is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Georgia and duly registered
to transact business and in good standing in the state of Arkansas, has all
necessary power and authority to carry on its present business, and has full
right, power and authority to enter into this Agreement, each of the Documents
to which it is a party and the Previous Modifications, and to perform and
consummate the transactions contemplated hereby and thereby.

- 14 -

--------------------------------------------------------------------------------




(b)    AdCare is a corporation duly organized, validly existing and in good
standing under the laws of the State of Georgia, has all necessary power and
authority to carry on its present business, and has full right, power and
authority to enter into this Agreement, each of the Documents to which it is a
party and the Previous Modifications, and to perform and consummate the
transactions contemplated hereby and thereby.
(c)    Operator is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Georgia and duly registered
to transact business and in good standing in the state of Arkansas. Operator has
full power and authority to carry on its present business, and has full right,
power and authority to enter into this Agreement and each of the Documents to
which it is a party and to perform and consummate the transactions contemplated
hereby and thereby.
(d)    Each Signing Entity is duly organized, validly existing and in good
standing under the laws of the State in which it is organized, has all necessary
power and authority to carry on its present business, and has full right, power
and authority to execute this Agreement, the Documents and the Previous
Modifications in the capacity shown in each signature block contained in this
Agreement, the Documents and the Previous Modifications in which its name
appears, and such execution has been duly authorized by all necessary legal
action applicable to such Signing Entity.
(e)    This Agreement, each of the Documents and the Previous Modifications have
been duly authorized, executed and delivered by such of the Borrower/Guarantor
Parties as are parties thereto, and this Agreement, each of the Documents and
the Previous Modifications constitute a valid and legally binding obligation
enforceable against such of the Borrower/Guarantor Parties as are parties
thereto. The execution and delivery of this Agreement, the Documents and the
Previous Modifications and compliance with the provisions thereof under the
circumstances contemplated therein do not and will not conflict with or
constitute a breach or violation of or default under the organizational
documents of any Borrower/Guarantor Party or any Signing Entity, or any
agreement or other instrument to which any of the Borrower/Guarantor Parties or
any Signing Entity is a party, or by which any of them is bound, or to which any
of their respective properties are subject, or any existing law, administrative
regulation, court order or consent decree to which any of them is subject.
(f)    The Borrower/Guarantor Parties are in full compliance with all of the
terms and conditions of the Documents to which they are a party and the Previous
Modifications, and no Default or Event of Default has occurred and is continuing
with respect to any of the Documents or the Previous Modifications.
(g)    There is no litigation or administrative proceeding pending or threatened
to restrain or enjoin the transactions contemplated by this Agreement or any of
the Documents or the Previous Modifications, or questioning the validity
thereof, or in any way contesting the existence or powers of any of the
Borrower/Guarantor Parties or any Signing Entity, or in which an unfavorable
decision, ruling or finding would adversely affect the transactions contemplated
by this Agreement or any of the Documents or the Previous Modifications, or
would result in any material adverse change in the financial condition,
properties, business or operations of any of the Borrower/Guarantor Parties.
(h)    The statements contained in the Recitals to this Agreement are true and
correct.

- 15 -

--------------------------------------------------------------------------------




Section 10.    Documents to Remain in Effect; Confirmation of Obligations;
References. The Documents shall remain in full force and effect as originally
executed and delivered by the parties, except as previously modified and amended
by the Previous Modifications and as expressly modified and amended herein. In
order to induce Lender to enter into this Agreement, the Borrower/Guarantor
Parties hereby (i) confirm and reaffirm all of their obligations under the
Documents, as previously modified and amended by the Previous Modifications and
as modified and amended herein; (ii) acknowledge and agree that Lender, by
entering into this Agreement, does not waive any existing or future default or
event of default under any of the Documents, or any rights or remedies under any
of the Documents, except as expressly provided herein; (iii) acknowledge and
agree that Lender has not heretofore waived any default or event of default
under any of the Documents, or any rights or remedies under any of the
Documents; and (iv) acknowledge and agree that they do not have any defense,
setoff or counterclaim to the payment or performance of any of their obligations
under, or to the enforcement by Lender of, the Documents, as previously modified
and amended by the Previous Modifications and as modified and amended herein,
including, without limitation, any defense, setoff or counterclaim based on the
covenant of good faith and fair dealing. All references in the Documents to any
one or more of the Documents, or to the “Loan Documents,” shall be deemed to
refer to such Document, Documents or Loan Documents, as the case may be, as
previously modified and amended by the Previous Modifications and as modified
and amended by this Agreement. Electronic records of executed documents
maintained by Lender shall be deemed to be originals thereof.
Section 11.    Certifications, Representations and Warranties. In order to
induce Lender to enter into this Agreement, the Borrower/Guarantor Parties
hereby certify, represent and warrant to Lender that all certifications,
representations and warranties contained in the Documents and the Previous
Modifications and in all certificates heretofore delivered to Lender are true
and correct as of the date of this Agreement and if different, as of the date of
the execution and delivery of this Agreement, and all such certifications,
representations and warranties are hereby remade and made to speak as of the
date of this Agreement and if different, as of the date of the execution and
delivery of this Agreement.
Section 12.    Entire Agreement; No Reliance. This Agreement sets forth all of
the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Agreement, and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between them relating to the subject matter of this Agreement other
than as are herein set forth. The Borrower/Guarantor Parties acknowledge that
they are executing this Agreement without relying on any statements,
representations or warranties, either oral or written, that are not expressly
set forth herein.
Section 13.    Successors. This Agreement shall inure to the benefit of and
shall be binding upon the parties and their respective successors, assigns and
legal representatives.
Section 14.    Severability. In the event any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.

- 16 -

--------------------------------------------------------------------------------




Section 15.    Amendments, Changes and Modifications. This Agreement may be
amended, changed, modified, altered or terminated only by a written instrument
executed by all of the parties hereto.
Section 16.    Construction.
(a)    The words “hereof,” “herein,” and “hereunder,” and other words of a
similar import refer to this Agreement as a whole and not to the individual
Sections in which such terms are used.
(b)    References to Sections and other subdivisions of this Agreement are to
the designated Sections and other subdivisions of this Agreement as originally
executed.
(c)    The headings of this Agreement are for convenience only and shall not
define or limit the provisions hereof.
(d)    Where the context so requires, words used in singular shall include the
plural and vice versa, and words of one gender shall include all other genders.
(e)    The Borrower/Guarantor Parties and Lender, and their respective legal
counsel, have participated in the drafting of this Agreement, and accordingly
the general rule of construction to the effect that any ambiguities in a
contract are to be resolved against the party drafting the contract shall not be
employed in the construction and interpretation of this Agreement.
Section 17.    Counterparts; Electronic Signatures. This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same document. Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. An electronic record of this executed Agreement maintained by Lender
shall be deemed to be an original.
Section 18.    Governing Law. This Agreement is prepared and entered into with
the intention that the law of the State of Illinois shall govern its
construction and enforcement, except that insofar as this Agreement relates to a
Document which by its terms is governed by the law of the State of Arkansas,
this Agreement shall also be governed by the law of the State of Arkansas.
Section 19.    Waiver of Trial by Jury. THE PROVISIONS OF THE LOAN AGREEMENT AND
THE OTHER DOCUMENTS RELATING TO WAIVER OF TRIAL BY JURY SHALL APPLY TO THIS
AGREEMENT.


[SIGNATURE PAGE(S) AND EXHIBIT(S),
IF ANY, FOLLOW THIS PAGE]



- 17 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




 
 
LITTLE ROCK HC&R PROPERTY HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ William McBride, III
 
 
 
William McBride III, Manager
 
 
 
 
 
 
 
 
 
 
 
 
ADCARE HEALTH SYSTEMS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ William McBride, III
 
 
 
William McBride III, Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
LITTLE ROCK HC&R NURSING, LLC
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ William McBride, III
 
 
 
William McBride III, Manager
 
 
 
 
 
 
 
 
 
 
 
 
THE PRIVATEBANK AND TRUST COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Amy K. Hallberg
 
 
 
Amy K. Hallberg, Managing Director









EXHIBIT A


LEGAL DESCRIPTION


Commonly known as 5720 West Markham Street, Little Rock, Pulaski County,
Arkansas, improved with a skilled nursing facility containing 154 beds, and
known as Little Rock Healthcare and Rehab a/k/a West Markham Sub Acute and
Rehabilitation Center and legally described as follows:


Lot 13, Except the South 25 feet thereof; the West 10 feet of the South 30 feet
and the North 20 feet of Lot 9; the West 10 feet of Lots 10, 11 and the North
one half of Lot 12, and all of Lots 8, 14, 15, 16, 17 and 18, all in Block 2 of
Strong & Waters Addition to the City of Little Rock, Pulaski County, Arkansas.
Also a strip of ground formerly platted as an alley being 15 feet wide and lying
immediately East of and contiguous to the North one-half of Lots 13 and 14, 15,
16 and 17 and a 7.5 foot strip lying immediately East of and contiguous to Lot
18, all in Block 2, Strong & Waters Addition to the City of Little Rock, Pulaski
County, Arkansas, which was closed by Ordinance No. 10,127, a certified copy of
which is recorded in Book 600 at page 631 and Ordinance No, 11,645, a certified
copy of which is recorded in Book 933 page 557, records of Pulaski County,
Arkansas.







- AdCare Little Rock Owner Loan Sixth Modification Agreement -
- Signature Page -